Citation Nr: 0705972	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right leg and 
knee disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a stomach 
disability, to include on a secondary basis.

5.  Entitlement to service connection for gastroesophageal 
disease, to include on a secondary basis.

6.  Entitlement to an effective date for an award of service 
connection for right lumbosacral radiculopathy, prior to 
September 23, 2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from October 31, 
1977, through August 10, 1995.  He also had a period of 
service from August 11, 1995, through December 11, 1998, 
which was terminated by a dishonorable discharge.  An April 
2003 Administrative Decision by the VA concluded that the 
veteran's service from August 11, 1995, through December 11, 
1998 was under dishonorable conditions and, accordingly, this 
constituted a bar to VA benefits for that period of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for right leg, ankle, knee and shoulder 
disabilities, and for a stomach disorder and gastroesophageal 
reflux disease.  An August 2004 rating action granted a 
separate service-connected rating for right lumbosacral 
radiculopathy, and assigned a 10 percent evaluation for it, 
effective July 27, 2004.  The veteran disagreed with the 
effective date of the grant of service connection.  In a 
November 2004 rating action, the RO assigned September 23, 
2002 as the effective date of the award of a separate 
service-connected evaluation for right lumbosacral 
radiculopathy.  This case was previously before the Board in 
January 2006, at which time it was remanded to ensure due 
process.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.

In a statement submitted in October 2006, the veteran raised 
a claim for service connection for a psychiatric disability.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate action.

The issues of entitlement to service connection for right leg 
and right knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  A right shoulder disability was initially documented 
following the veteran's period of honorable service, and 
there is no clinical evidence to relate any current right 
shoulder disability to the honorable period of service.

3.  The veteran's in-service complaints concerning the right 
ankle were acute and transitory and resolved without residual 
disability.

4.  A current right ankle disability, if present, is not 
related to service.

5.  The veteran's in-service gastrointestinal complaints were 
acute and transitory and resolved without residual 
disability.  

6.  There is no current clinical evidence of a stomach 
disability.

7.  There is no current clinical evidence of esophageal 
reflux disease.  

8.  Prior to September 23, 2002, the veteran had full motor 
strength in the lower extremities, and intact sensation and 
reflexes.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (West 2002).

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A stomach disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Gastroesophageal disease was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2006).

5.  The criteria for an effective date for an award of 
service connection for right lumbosacral radiculopathy prior 
to September 23, 2002, have not been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.71a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any evidence 
in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA medical 
records and VA examination reports.  In a statement submitted 
in June 2006, the veteran indicated that he had no additional 
evidence to submit.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those raised at his hearing, the service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may be granted for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).

	I.  Right shoulder 

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board acknowledges 
that service medical records dated in 1997 and 1998 reflect 
treatment for right shoulder complaints.  The Board notes 
that in July 1997, the veteran complained of right shoulder 
pain for one month's duration.  During the course of his 
treatment, the assessments included tendonitis versus early 
bursitis and impingement.  It was indicated on a report of 
medical history in June 1998 that the veteran had experienced 
right shoulder pain for 14 months.  He received physical 
therapy and ice, which were apparently ongoing.  It was 
further noted that he had right shoulder bursitis.  On VA 
examination of the joints in November 1998, the veteran 
reported that he had injured his right shoulder during heavy 
lifting in service.  An examination revealed that movement of 
the right shoulder was accompanied by pain, and there was 
tenderness in the rotator cuff.  In addition, magnetic 
resonance imaging of the right shoulder in June 2003 revealed 
a rotator cuff tear.  

The evidence against the veteran's claim includes the service 
medical records and VA medical records.  In this regard, the 
Board observes that the service medical records for the 
veteran's period of honorable service are negative for 
complaints or findings of any right shoulder problems.  As 
noted above, his only in-service complaints referable to the 
right shoulder occurred during the period of service from 
which he is barred from receiving VA benefits.  Although the 
Board concedes that the veteran currently has a tear of the 
right rotator cuff, it must be emphasized that no right 
shoulder complaints were noted during his period of honorable 
service, and there is no clinical evidence that links the 
current right shoulder condition to such service.  The Board 
concludes that the medical findings are of greater probative 
value than the veteran's statements regarding the etiology of 
his right shoulder condition.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for a right shoulder disability.  

	II.  Right ankle

The evidence supporting the veteran's claim includes the 
service medical records and post-service medical evidence 
demonstrating a right ankle disability.  On a report of 
medical history in September 1993, the veteran reported that 
his right ankle "popped."  When he was examined by the VA 
in November 1998, the veteran related that he injured his 
right ankle in a fall from a stairwell on a ship in 1992.  An 
examination disclosed that a cracking sound could be produced 
during flexion and extension or the ankle joint.  The 
impression was degenerative joint disease of the right ankle 
joint.  On the VA examination in August 2004, the veteran had 
extreme guarding.  There was extreme tenderness with even 
slight touching of the medial malleolar area.  Range of 
motion was severely limited due to guarding.  Following the 
examination, the impression was history of right ankle 
sprain.

The evidence against the veteran's claim includes the service 
medical records and post-service VA examination reports.  
While, as noted above, the veteran reported popping of his 
right ankle in September 1993, a clinical evaluation at that 
time of the lower extremities was normal.  In addition, the 
remainder of the service medical records, including those 
from the veteran's period of dishonorable service, is 
negative for complaints or findings involving the right 
ankle.  The lower extremities were evaluated as normal on the 
separation examination in June 1998.  Although degenerative 
joint disease of the right ankle was noted on the November 
1998 VA examination, the Board observes that an X-ray study 
of the right ankle was negative.  No swelling, localized 
tenderness or deformity of the right ankle was present on 
clinical examination.  

The veteran was again examined by the VA in August 2004.  At 
that time, the examiner reviewed the claims folder.  His 
impression, following the examination, was history of right 
ankle strain.  The examiner commented that the veteran 
appeared to have symptom magnification, as well as more 
subjective complaints than objective findings.  It was his 
opinion that the veteran's chronic right ankle disorder was 
not service related.  He found that there was no objective 
basis for the veteran's complaints.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the etiology of any current right ankle disability.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds, accordingly that the 
preponderance of the evidence is against the claim for 
service connection for a right ankle disability.  

	III.  Stomach disability and gastroesophageal disease 

The evidence supporting the veteran's claims for service 
connection for a stomach disability and gastroesophageal 
disease includes the service medical records and post-service 
medical findings.  The service medical records reveal that 
the veteran was seen on several occasions for complaints of 
stomach cramps and diarrhea.  It was noted in July 1986 and 
again in June 1992 following such complaints that he had 
gastroenteritis.  VA outpatient treatment records dated from 
1999 to 2003 show that he was seen for gastroesophageal 
reflux disease.  In this regard, the Board notes that the 
veteran was seen in November 1999 and it was reported that he 
had upper abdominal pain that was relieved with medication.  
An upper gastrointestinal series was reported to show reflux.  
The diagnosis was gastroesophageal reflux disease, and 
medication was prescribed.  Following a VA examination of the 
stomach in May 2003, the diagnosis was esophageal reflux 
disease, by history.

The evidence against the veteran's claim includes the service 
medical records and the findings recorded on a VA 
examination.  Although, as noted above, the veteran was seen 
during service for abdominal complaints, the service medical 
records after his last treatment in 1992, including those 
from his period of service that resulted in a dishonorable 
discharge, are negative for complaints or findings of a 
stomach disability or gastroesophageal disease.  On a report 
of medical history in June 1998, the veteran denied having 
had frequent indigestion or stomach trouble.  The abdomen and 
viscera were evaluated as normal on the separation 
examination in June 1998.  

When examined by the VA in May 2003, the veteran related that 
he had been diagnosed with esophageal reflux in 1999.  He 
stated that his symptoms at that time included a burning 
sensation in his stomach, nausea and some epigastric 
discomfort.  It was indicated that he underwent an upper 
gastrointestinal series at that time and it failed to reveal 
the presence of ulcer disease or any masses.  Another upper 
gastrointestinal series in June 2003 demonstrated that the 
esophagus, stomach and duodenal bulb were within normal 
limits, and no frank reflux was identified.  The diagnosis 
was esophageal reflux disease, by history.  

The fact remains that there is no current clinical evidence 
of any stomach disability or esophageal reflux disease.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The only 
current evidence stating that the veteran has a stomach 
disability or esophageal disease consists of his statements.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu, 2 Vet. App. 492.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the existence of a stomach disability or esophageal 
reflux disease.  Thus, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
for a stomach disability or esophageal reflux disease.  

B.  Earlier effective date 

The effective date for an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).  In order for 
a claimant to be eligible for a retroactive payment, however, 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 C.F.R. § 
3.114(a) (2006); see also McCay v. Brown, 9 Vet. App. 183, 
188 (1996), aff'd, 106 F3d 1577, 1581 (Fed. Cir. 1997).

The Board notes that on September 23, 2002, new regulations 
for the evaluation of service-connected disabilities of the 
spine became effective.  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

By rating action dated July 2004, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 40 percent evaluation for it, effective 
September 1998.  Service connection for right lumbosacral 
radiculopathy was granted as a "complication" of the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine in an August 2004 rating decision.  A 10 
percent evaluation was assigned, effective July 27, 2004.  As 
noted above, the veteran appealed the effective date, and it 
was amended to September 23, 2002, by a rating action in 
November 2004.  The veteran asserts that his right 
lumbosacral radiculopathy is part of his original claim for 
service connection for a back disability and that, therefore, 
the same effective date that was assigned for degenerative 
disc disease of the lumbosacral spine should assigned for 
right lumbosacral radiculopathy. 

Under Diagnostic Code 8520, an 80 percent rating is 
assignable for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  A 60 percent rating may be assigned for 
incomplete paralysis of the sciatic nerve which is severe, 
with marked muscular atrophy.  A 40 percent rating is 
assignable when moderately severe.  A 20 percent rating may 
be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  38 C.F.R. § 4.71a, Diagnostic Code 8520 
(2006).

The RO assigned a separate 10 percent evaluation for right 
lumbosacral radiculopathy, on the effective date of the 
change in the spine regulations, which permitted rating 
neurological and orthopedic complications of disc disease 
separately.  The record does not support any earlier date.  

Regardless of whether the veteran could receive a separate 
rating for radiculopathy prior to the September 23, 2002 
change in the spine regulations, the findings on the VA 
examinations prior to that date fail to demonstrate that the 
veteran had neurological disability sufficient to warrant a 
separate rating.  

In this regard, a November 1998 VA neurological examination 
revealed that strength was 5/5, and deep tendon reflexes were 
1-2+ and symmetrical in the lower extremities.  The veteran 
had no complaints concerning the lower extremities.  A VA 
examination of the joints that month revealed limitation of 
motion of the lumbar spine, tenderness and muscle spasm.  
Straight leg raising was negative.  An August 2002 VA 
neurological examination again revealed limitation of motion 
of the lumbar spine, as well as tenderness.  Sensation was 
intact, and motor strength was 5/5.  Ankle jerks were 2+ and 
symmetrical.  

Thus, prior to September 23, 2002, the veteran did not suffer 
from neurological symptomatology which would warrant a 
separate evaluation.  The Board concludes, accordingly, that 
an effective date for an award of service connection for 
right lumbosacral radiculopathy prior to September 23, 2002 
is not warranted.  


ORDER

Service connection for a right shoulder disability, a right 
ankle disability, a stomach disability and for esophageal 
disease is denied.

An effective date for an award of service connection for 
right lumbosacral radiculopathy prior to September 23, 2002, 
is denied.


REMAND

The veteran also asserts that service connection is warranted 
for right leg and knee disabilities.  During the hearing 
before the undersigned in September 2005, the veteran's 
representative acknowledged that there was no current 
diagnosis for these conditions, and that the veteran would be 
making an effort to obtain one.  No such evidence has been 
received.  Regrettably, these issues were omitted from the 
Board's January 2006 remand that directed the RO to issue a 
letter complying with the VCAA.  Thus, the February 2006 
letter sent by the RO specifically mentioned only the issues 
listed in the Board's remand and failed to include the issues 
of entitlement to service connection for right leg and right 
knee disabilities.  While the Board acknowledges that the 
veteran indicated in a Statement in Support of Claim 
submitted in June 2006 that he had no additional evidence to 
submit, since he had not been advised that his claims for 
service connection for right leg and knee disabilities were 
on appeal, his statement cannot be interpreted as suggesting 
that he has no evidence to submit concerning these issues.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues of entitlement to service connection for right leg and 
right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice 
letter as to the issues of entitlement 
to service connection for right leg and 
right knee disabilities, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other 
applicable legal precedent, with 
respect to the right leg and knee 
conditions.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


